DETAILED ACTION

Response to Arguments
Applicant’s arguments, see pages 5-7, filed 2/24/2021, with respect to the 35 U.S.C. 103 rejections of claim 10 in view of Pieper have been fully considered and are persuasive. However, the claims now include limitations which were not previously presented and thus, the claims are not being entered due to further search and consideration being required beyond the time allotted in the AFCP 2.0 pilot program. An explanation of how the amendments/arguments overcome the previous rejection is provided below. 
In particular, applicant argues that Pieper fails to teach the coefficient of thermal expansion as defined by amended claim 10 such that the thermal coefficient is influenced by four tensions provided during the process of forming the protective films as taught in examples 1-2 and comparative example 1. The applicant further noted that in example 1, there is no tension applied during the formation of the protective films and still results in a desired thermal expansion coefficient. As such, the amendment to the claim requiring the thermal expansion coefficient being less than 0.3*10^(-4) or less as a maximum value overcomes this such that example 2 exhibits the newly desired value for the coefficient whereas that of example 1 does not. 
The examiner concedes in that Pieper fails to teach the application of tensions in the method of forming the protective films and, as such, is formed in a method comparable to that of applicant’s example 1 which teaches a protective film outside of the claimed thermal expansion coefficient range required by the claim. As such, the rejection of Pieper in view of Arney is overcome. However, as noted above, the claim presents newly presented limitations to the claim in that the claim did not previously require the maximum value to be 0.3*10^(-4) or less. As such, the claims are not being entered and a further search is being required. It is 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P DILLON whose telephone number is (571)270-5657.  The examiner can normally be reached on Mon-Fri; 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARIA V EWALD can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIEL P. DILLON

Art Unit 1783



/MARIA V EWALD/              Supervisory Patent Examiner, Art Unit 1783